MAYFIELD, J.
The action is in detinue by appellant against the appellee. Plaintiff’s titled rested solely, as shoAvn by all the evidence, upon a conditional sale to a third party, by AAdiich sale the property was delivered to the purchaser and kept in trade as a part of a general stock of goods. The contract of sale was in writing, but not recorded as required or provided for by section 3394 of the Code. The purchaser was duly and legally adjudicated a bankrupt, and the entire stock of goods, including the property in question, was *101legally, and so far as appears regularly, sold by a receiver appointed by the bankruptcy court, which sale was duly and properly confirmed by the court, and the defendant purchased the property in question “for a valuable consideration,” without any notice, actual or constructive, of the conditional sale. These facts were all set up by a special plea, and were proven without dispute. Upon this issue and proof the trial court properly gave the affirmative instruction requested by defendant.
There are other errors assigned] but they are not insisted upon, and, if they were, they would be unavailing to reverse the case on the undisputed evidence, even upon the general issue. The statute renders plaintiff’s claim void under its own evidence.—Brandon Co. v. Bostick, 126 Ala. 247, 28 South. 705; T. C. I. & R. Co. v. Gardner, 131 Ala. 599, 32 South. 622.
The judgment is affirmed.
Affirmed.
Dowdell, C. J., and Simpson, Anderson, Sayre, and Evans, JJ., concur.